IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1584
                              Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CARRIE ANN CARRE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Jasper County, Terry Rickers, Judge.




      A defendant appeals her convictions for possession with the intent to deliver

methamphetamine and sponsoring a gathering where controlled substances were

used. REVERSED AND REMANDED.




      Scott M. Wadding of Kemp & Sease, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau and Bridget A.

Chambers, Assistant Attorneys General, for appellee.



      Heard by Bower, C.J., and Tabor, Mullins, May and Greer, JJ.
                                           2


TABOR, Judge.

       Carrie Carre appeals her convictions for possession with intent to deliver

methamphetamine and sponsoring a gathering where controlled substances were

used. She challenges the suppression ruling that allowed the admission of drug

evidence discovered following a police officer’s warrantless entry into the home

she shared with David Putz. For the same reasons we discuss in State v. Putz,

No. 18-1590, 2020 WL ______, at *___ (Iowa Ct. App. Mar. 4, 2020), also filed

today, we reverse Carre’s conviction and remand for further proceedings

consistent with this opinion.

       I.     Facts and Prior Proceedings

       We glean the following facts from the suppression hearing and the minutes

of testimony. After Carre waived her right to a jury trial, the district court relied on

those stipulated minutes to find her guilty of possession with intent to deliver less

than five grams of methamphetamine and sponsoring a gathering where controlled

substances were used.

       This case did not start as a drug investigation. It started over concerns for

the welfare of fourteen-year-old D.B. Those concerns reached Newton Police

Officer Andrew Hansen on December 12, 2016, when he fielded a call from D.B.’s

sister.1 According to Officer Hansen’s testimony at the suppression hearing, the

sister said D.B.’s mom “was not around. She was in Davenport. [D.B.] was on his

own. He was drinking alcohol and going with older males to Sioux City.” Rather



1Our record does not contain any information about the sister’s age, her location,
or any context for her concerns. Nor does it contain any information about D.B.’s
mother other than she was located in Davenport.
                                         3


than starting an investigation, Officer Hansen advised D.B.’s sister to call the

department of human services (DHS).

        Two days later, the officer received a call from Jared Lawrence, a DHS child

protection worker based in Mahaska County. Lawrence said “he wanted a law

enforcement emergency removal done on [D.B.].” Lawrence believed the officer

could find D.B. at a Newton residence. Lawrence’s information came from Carre,

who notified DHS that D.B. was at her home. She reportedly told Lawrence D.B.

was “skittish” and “she was doing the best she could to keep him at the residence.”

Lawrence was prepared to testify that on December 12 he spoke with D.B.’s sister;

from that conversation Lawrence understood “[D.B.]’s whereabouts were

unknown” and he “had been transient for the past several months.” The next day,

Lawrence called the Newton School District to see if D.B. was enrolled (he was

not).   And after receiving Carre’s call on December 14, Lawrence contacted

Newton police to request a “law enforcement removal” of D.B.

        When asked what a law enforcement removal entailed, Officer Hansen said:

“There’s a situation where a child is in danger. DHS would like [law enforcement]

to pick them up right away, and then DHS will find placement for them in a safe

environment.”    The officer did not believe he needed a court order for the

“emergency law enforcement removal” sought by DHS.            Officer Hansen said

Lawrence had spoken with the county attorney’s office and “they would fill out the

paperwork the next day.”

        On the same evening he spoke with Lawrence, Officer Hansen went to find

D.B. at the house where Carre and Putz lived. The officer knocked at the front

door. He testified “a male between fifteen and eighteen years of age” answered
                                         4


the door.2 The officer testified he did not know it then but later learned the person

who answered the door was D.B.’s eighteen-year-old brother. Officer Hansen

recalled asking if D.B. was there.       But the occupant walked away without

answering. The officer testified: “I advised him I would need to follow him in.” The

officer acknowledged he did not have consent to enter the house. Rather, the

officer reasoned: “I read the body language of the individual I was speaking with,

and I knew something was not right. And he just walked away from me so I went

to investigate what was going on.” When asked to elaborate, the Officer Hansen

explained, “I was not—I did not feel I needed to run after him. But the situation

was odd, and his lack of emotion and lack of acknowledgement was concerning to

me so I followed him in.”

       The officer followed the teenager to the back of the home where a younger

male emerged from a bedroom. That younger teenager identified himself as D.B.

Officer Hansen told D.B. that he “would need to come with me.”

       But taking D.B. into custody did not end the officer’s involvement. When

the bedroom door opened, the officer smelled “the burnt odor of marijuana.” Then

Carre walked out of that bedroom. When the officer asked about the smell, Carre

said D.B. “smoked a bowl to calm down.” Based on that admission, Officer Hansen

asked for consent to search. Carre declined, telling the officer that he “would need

a search warrant.”




2 A witness for the defense contradicted the officer’s version of events. A.C.,
Carre’s daughter, testified she answered the door that evening and “was surprised
to see a cop standing there.”
                                         5


       So Officer Hansen sought a search warrant for the entire house. While

waiting for the warrant, the officer gathered all the occupants into the living room.

Those occupants included Carre, Carre’s two daughters, Putz, D.B., DB.’s brother,

and another teenager. Officer Hansen also “did a quick visual search” to “make

sure there was nobody else in the residence.” During that sweep, he noticed a

marijuana pipe in another bedroom.

       Also while Officer Hansen awaited approval of the search warrant, Carre

asked to retrieve some items from the back bedroom and to use the restroom. The

officer accompanied her to the bedroom and observed her “frantically searching”

for something. Carre grabbed two small bags, a toiletry kit and a tablet cover, and

told Officer Hansen she wanted to take them to the bathroom. He asked to search

the bags. Agitated at this point, Carre urged the bags held nothing illegal. Still

worried that she might destroy evidence or have a weapon, Officer Hansen

grabbed for the bags, and Carre resisted. The officer then handcuffed Carre and

opened the bags before officers arrived with the search warrant. Inside the toiletry

bag, Officer Hansen found a clear baggie containing methamphetamine and five

additional baggies of methamphetamine each weighing approximately one gram.

       The warranted search of the home uncovered a glass jar with eighteen

small bags of marijuana and a safe. The safe had two more glass jars, one with

five small bags of marijuana and one with six small bags of marijuana. The safe

also had a digital scale and additional plastic bags. Putz claimed ownership of the

marijuana.
                                          6


       Based on these discoveries inside Carre’s home, the State charged her with

delivery or possession with intent to deliver methamphetamine, sponsoring a

gathering where controlled substances were used, and delivery or possession with

intent to deliver marijuana. She moved to suppress the evidence found at her

residence. That motion asserted the officer’s entry into Carre’s home violated the

Fourth Amendment of the United States Constitution and article I, section 8 of the

Iowa Constitution.

       After the district court denied that motion, the State amended its trial

information to add two counts of distributing controlled substances to minors.

Carre waived her right to a jury trial, and the State proceeded with a trial on the

minutes of testimony for (1) possession with intent to deliver less than five grams

of methamphetamine, in violation of Iowa Code section 124.401(1)(c)(6) (2016), a

class “C” felony and (2) sponsoring a gathering where controlled substances were

used in violation of section 124.407, a serious misdemeanor. The district court

found Carre guilty on those two counts. She now appeals.

       II.    Scope and Standard of Review

       We review de novo this challenge to the suppression ruling because Carre’s

appeal implicates constitutional issues. See State v. Baker, 925 N.W.2d 602, 609

(Iowa 2019). We independently evaluate the totality of the circumstances as

shown by the entire record. Id. We defer to the district court’s factual findings, but

they do not bind us. Id.
                                         7


       III.   Analysis

       In her appeal, Carre challenges three separate actions by the police: (1) the

warrantless entry into her home, (2) the warrantless search of her toiletry bag, and

(3) the warranted search of her entire residence. Because we grant relief on the

first claim, we need not reach the other issues.

       Both the Fourth Amendment and article I, section 8 protect against

unreasonable searches and seizures.3 Our supreme court has recognized the

preference for search warrants. See State v. Angel, 893 N.W.2d 904, 911 (Iowa

2017). That preference is especially strong when defendants challenge a search

of their home under the state constitution. See State v. Short, 851 N.W.2d 474,

502 (Iowa 2014) (expressing “little interest in allowing the reasonableness clause

to be a generalized trump card to override the warrant clause in the context of

home searches”).

       Carre contends Officer Hansen’s warrantless entry into her home violated

her constitutional rights. We address that contention in a two-step analysis: (1) did

Carre have a reasonable expectation of privacy in the area searched and (2) if so,

did the State unreasonably invade that protected interest? See State v. Tyler, 867

N.W.2d 136, 167 (Iowa 2015). Here, no dispute arises that Carre had a reasonable

expectation of privacy in the home she shared with Putz. In fact, the “chief evil”

the Fourth Amendment and article I, section 8 each strive to address is such a




3 On appeal, Carre urges a different standard for interpreting the state
constitutional provision when discussing consent but not for the other two
exceptions to the warrant requirement raised by the State.
                                         8

warrantless intrusion into a home. State v. Kern, 831 N.W.2d 149, 164 (Iowa

2013). So we turn to the reasonableness of the invasion of that protected interest.

       “Subject to a few carefully drawn exceptions, warrantless searches and

seizures are per se unreasonable.” State v. Lewis, 675 N.W.2d 516, 522 (Iowa

2004). Courts recognize exceptions to the warrant requirement for searches

based on consent, plain view, probable cause coupled with exigent circumstances,

searches incident to arrest, and emergency aid. Id. The State bears the burden

to prove an exception applies. State v. Watts, 801 N.W.2d 845, 850 (Iowa 2011).

       In the district court, the State argued three exceptions to the warrant

requirement: consent, emergency aid, and probable cause (or its equivalent) plus

exigent circumstances. The district court rejected the first two exceptions. First,

the State did not show Officer Hansen received permission to enter the home: “The

Court does not find that opening a door to a police officer operates as consent for

the officer to enter the home.”      Second, the court ruled the emergency-aid

exception did not apply because the State did not show the risk of imminent

danger:

       Even though Officer Hansen had been dispatched to perform the
       emergency removal of a minor, the State has failed to show that it
       was reasonable for Officer Hansen to believe that an emergency
       existed. At the time he knocked on the front door, he did not know if
       [D.B.] was still present in the home, or have any knowledge that
       showed [D.B.] was at risk for death or bodily injury.

So the State was left with the warrant exception for probable cause (or its

equivalent) coupled with exigent circumstances. The district court latched onto

that rationale, recognizing “the State’s strong interest in safely recovering [D.B.]”

as a runaway under Iowa Code section 232.19(1)(c) and finding “exigent
                                           9


circumstances necessary” to enter Carre’s residence without a warrant based on

her description of the juvenile as “skittish.”

       On appeal, the State does not resurrect the consent exception but does

reprise its community-caretaking argument rejected by the district court, as well as

advocating that entry into Carre’s home was supported by the equivalent of

probable cause coupled with exigent circumstances. We will address each of

those exceptions in turn.

       A. Community Caretaking/Emergency Aid

       The United States Supreme Court recognized the community-caretaking

exception to the warrant requirement in Cady v. Dombrowski, holding: “Local police

officers . . . engage in what, for want of a better term, may be described as

community caretaking functions, totally divorced from the detection, investigation,

or acquisition of evidence relating to the violation of a criminal statute.” 413 U.S.

433, 441 (1973).       Community caretaking has three subdivisions: “(1) the

emergency aid doctrine, (2) the automobile impoundment/inventory doctrine, and

(3) the ‘public servant’ exception.” Tyler, 867 N.W.2d at 170. The emergency-aid

and public-servant doctrines are “analytically similar”—though critics brand the

public-servant category as “amorphous” and at risk of “swallowing up constitutional

restrictions on warrantless searches all together.” See State v. Coffman, 914

N.W.2d 240, 245 (Iowa 2018); id. at 263 (Appel, J., dissenting).

       In this appeal, the State focuses on the emergency-aid exception,

contending “the information available to Hansen would have led a reasonable

person to believe emergency action was necessary.” It is true, a police officer may

enter a home without a warrant to render emergency assistance. See State v.
                                         10

Emerson, 375 N.W.2d 256, 258–59 (Iowa 1985). But the admissibility of evidence

discovered after that entry hinges on this question—would a reasonable person

have believed an emergency existed? State v. Carlson, 548 N.W.2d 138, 141

(Iowa 1996); see also Coffman, 914 N.W.2d at 257–58 (holding under Iowa

Constitution, the State must also show officer “subjectively intend[ed] to engage in

community caretaking”). Framed more broadly, we must ask (1) was Officer

Hansen conducting bona fide community caretaking activity and (2) did the public’s

need for that activity outweigh the intrusion on Carre’s privacy interest in her home.

See Coffman, 914 N.W.2d at 244–45.

       The district court found insufficient proof the officer’s warrantless entry was

necessary to rescue or render aid to D.B. After all, Officer Hansen did not know if

D.B. was actually at the home when he knocked on the door. Neither did Officer

Hansen know if the young man who answered the door was D.B. or was about to

alert D.B. to the police presence.4 In fact, he described the person who answered

the door as somewhat older than D.B.—fifteen to eighteen years, rather than D.B.’s

fourteen years.

       To counter the district court’s finding, the State cites Carlson, where the

police entered the defendant’s home, looking for his girlfriend who was reported

missing by her distraught daughters. 548 N.W.2d at 142. That missing woman



4 Hansen testified he was the only officer at the scene and “did not want that
individual running out the back door.” The officer testified while he was not familiar
with the Carre residence, it was a “bungalow type house” likely with a “similar
layout” to other houses of that style that featured a back door. Despite his
familiarity with the bungalow layout—and Carre’s warning that D.B. was “skittish”—
Officer Hansen did not take the reasonable step of bringing a second officer to the
call in case D.B. tried to slip out the back.
                                             11


was trying to end an abusive relationship with Carlson and, uncharacteristically,

did not answer calls from her daughters for two days. Id. at 143. Carlson did not

answer the officer’s knock at the door, but tire tracks in the snow confirmed he was

at home. Id. (accepting reasonable belief that “it seemed highly likely that some

terrible harm had befallen her, requiring a rescue”).5

       The State compares the missing-person report in Carlson to the DHS

concerns for D.B. The State’s comparison is apt on the surface. But digging

deeper, the cases bear few similarities. Here, the State offered no evidence D.B.

faced any harm inside the Carre residence. As Carre points out on appeal, Officer

Hansen candidly testified that nobody present at the house appeared to present a

safety concern. In fact, Carre herself had contacted DHS to let child protection

workers know D.B. was safe at their home. At oral argument, the State pointed

only to the risk of D.B. taking flight from Carre’s home, possibly out a back door.

       “The emergency-aid exception is subject to strict limitations.” Id. at 141.

This case does not fall within those narrow constructs. We agree Officer Hansen

arrived at the Carre residence to conduct bona fide caretaking activity—acting on

the DHS request to find a teenager whose sister expressed concerns about his

welfare. And we appreciate that peace officers must often react to changing

circumstances with little time for introspection. See U.S. v. Harris, 747 F.3d 1013,




5 The State also cites State v. York, No. 12-0405, 2013 WL 530956, at *5 (Iowa
Ct. App. Feb. 12, 2013) in which we approved reliance on the emergency-aid
exception when “[a]n intoxicated and suicidal teenager led police to a home where
they discovered signs of a forced entry and unresponsive residents.” Unlike D.B.’s
situation, the facts in that case justified the officers “in fearing for the juvenile’s life.”
                                        12


1017–18 (8th Cir. 2014) (recognizing police may be called to “make a split-second

decision in the face of an emergency” to protect the public).

      But after Officer Hansen knocked on the front door and asked if D.B. was

there, the officer switched to investigation mode. He testified the young man’s

“lack of acknowledgement was concerning to me so I followed him in.” The officer’s

decision to “investigate what was going on” arose from his mere hunch that

something was “not right” about the situation. The officer’s “read” of that young

man’s “body language” did not provide a reasonable basis to believe D.B. was

present, still less that D.B. faced serious harm inside that home requiring the

officer’s warrantless entry to render immediate aid. See Kern, 831 N.W.2d at 174

(holding community-caretaking exception did not justify police entry into home

where officer’s motivation was to search for evidence of a crime).

      The lack of imminent danger was also evident from the fact that two days

earlier Officer Hansen learned of the sister’s concerns but did not take any action

to find fourteen-year-old D.B. Instead, the officer recommended the sister contact

DHS workers to “advise them of the situation.” Nothing about the circumstances

the officer encountered at Carre’s residence corroborated the corrupting influence

of “older males” D.B.’s sister mentioned. The State offered no proof that D.B.’s

“transient” situation had reached an emergency status that justified police in

making a warrantless entry into a third party’s home.

      Like the district court, we reject the State’s reliance on the emergency-aid

exception.
                                          13


       B.     Taking Custody of a Runaway Under Exigent Circumstances

       That rejection leaves us with the State’s remaining argument—that Officer

Hansen’s entry into Carre’s home fell under the warrant exception for probable

cause coupled with exigent circumstances. The State does not argue Officer

Hansen had probable cause to believe a crime was being committed in Carre’s

home. Instead, the State argues—and the district court accepted—that the officer

had “the equivalent” of probable cause under the child-welfare chapter.

       Generally, probable cause exists to conduct a search if a reasonably

prudent person would believe evidence of a crime might be located at that place.

See State v. Nitcher, 720 N.W.2d 547, 554 (Iowa 2006). Exigent circumstances

generally involve the danger of violence or injury to police officers or others, the

risk of the subject’s escape, or the probability that evidence will be concealed or

destroyed if the officer waits for a warrant to act. Id. at 555. To decide if an officer

faced an exigency that justified acting without a warrant, we look to the totality of

circumstances. See Missouri v. McNeely, 569 U.S. 141, 149 (2013).

       Although the district court did not believe the State offered sufficient

evidence of an emergency for the emergency-aid exception, it nevertheless

decided the DHS request that police execute an “emergency removal of a minor”

was the “equivalent” of probable cause. As for exigent circumstances, the district

court identified Officer Hansen’s reliance on “Carre’s own expression of urgency”

when describing D.B.’s restlessness and her attempts to keep the teenager at the

house.

       We start with the probable-cause equivalency. The district court noted this

case was “factually unique” because it did not involve a crime but rather “the
                                          14


emergency removal of a minor without any type of court or administrative order.”

The court then cited two provisions—Iowa Code sections 232.19 and 232.79—as

“scenarios where a police officer may take a minor into custody.” The court

decided “the most applicable scenario” was the authorization to seize runaway

children. That code section provides:

       A child may be taken into custody . . . [b]y a peace officer, when the
       peace officer has reasonable grounds[6] to believe the child has run
       away from the child’s parents, guardian, or custodian, for the
       purposes of determining whether the child shall be reunited with the
       child’s parents, guardian, or custodian, placed in shelter care, or, if
       the child is a chronic runaway and the county has an approved
       county runaway treatment plan, placed in a runaway assessment
       center under section 232.196.

Iowa Code § 232.19(1)(c).

       The district court assumed D.B. had “run away” from his parents because

the sister reported his mother was in Davenport and he was in Newton. 7 Carre

attacks that assumption on appeal. He points out the legislature did not define

“runaway” in chapter 232 but did so in the criminal code. The kidnapping chapter

defines “a runaway child” as “a person under eighteen years of age who is

voluntarily absent from the person’s home without the consent of the person’s

parent, guardian, or custodian.” Id. § 710.8(1)(c). Carre contends the State failed

to prove Officer Hansen had reasonable grounds to believe D.B. was a runaway.




6 The State asserts, and we agree, that the standard of “reasonable grounds” is
comparable to the “probable cause” requirement. See Kraft v. City of Bettendorf,
359 N.W.2d 466, 469 (Iowa 1984) (equating expression “reasonable ground” in
arrest statute to traditional “probable cause”).
7 Carre’s daughter, A.C., testified D.B.’s sister had talked to their family “about how

[D.B.] hadn’t been home much and he’d been running away and he’d just been in
some trouble and so we were trying to help him out.”
                                             15


Carre asserts: “The appellate record is devoid of evidence indicating whether D.B.

ever ran away or if, instead, his mother left town without him.”

       We agree the State did not establish that the officer had information to show

D.B. was voluntarily absent from his home without parental consent. Nothing in

this record shows that between the sister’s calls on December 12 and the officer’s

warrantless entry on December 14, either the DHS or the police tried to contact

D.B.’s mother to check on his status. The State presented no evidence to clarify

where D.B. was living. The record did show D.B.’s older brother was with him in

Newton.        The   State   cannot   rely    on   the   runaway-child   provision   in

section 232.19(1)(c) as the equivalence of probable cause that a crime had been

committed without proof the officer reasonably believed D.B. had run away from

his parents.

       In the district court, the State also relied on section 232.79(1). That statute

allows an officer to take a child into custody without a court order or parental

consent if “the child is in a circumstance or condition that presents an imminent

danger to the child’s life or health” and “[t]here is not enough time to apply for an

order under section 232.78.”8 Hansen’s testimony at the suppression hearing

points to section 232.79 as the basis for his trip to Carre’s residence. The officer

cast the DHS request as an “emergency removal” where “a child is in danger.”


8 The juvenile court may enter an ex parte order for the temporary removal of a
child when (1) a parent or guardian is (a) absent, (b) refuses to consent to the
child’s removal, or (c) there is reasonable cause to believe that a request for
consent to remove the child will further endanger the child or cause the parent or
guardian to take flight and (2) where it appears that the child’s immediate removal
is necessary to avoid imminent danger to the child’s life or health and (3) there is
not enough time to file a petition and hold a hearing under section 232.95. See
Iowa Code § 232.78(1).
                                         16


       But as Carre argues on appeal, the State did not establish D.B. was in “a

circumstance or condition” that presented “imminent danger” to his life or health.

Id. § 232.79(1)(a). Nor did the State show it did not have enough time to apply for

an ex parte order from the juvenile court. See id. § 232.78. Because we have

already rejected the State’s community-caretaker theory, we cannot conclude

section 232.79 provided the officer authority to enter the Carre residence to

remove D.B.

       Returning to the State’s theory that D.B. was a runaway, even if Officer

Hansen had reasonable grounds to believe that was true, section 232.19(1)(c) only

authorized the officer to apprehend the child. See State v. Ahern, 227 N.W.2d

164, 167 (Iowa 1975) (holding code section “allows a peace officer to take into

immediate custody a runaway child”). It did not separately permit the officer to

cross the threshold into a third party’s home to take the juvenile into custody. As

the Ahern court cautioned: “Of course, that section may not authorize deprivation

of fourth amendment protections.” Id.

       Even if the State could rely on the runaway-child provision as the equivalent

of probable cause, we cannot find exigent circumstances paved the officer’s entry

into Carre’s home. The State must advance “specific, articulable grounds” to

support a finding of exigent circumstances. Watts, 801 N.W.2d at 851. In the

context of entering a home without a warrant to make an arrest, a finding of

exigency requires courts to consider these important, but not all-inclusive criteria:

              (1) a grave offense is involved;
              (2) the suspect is reasonably believed to be armed;
              (3) there is probable cause to believe the suspect committed
       the crime;
              (4) there is strong reason to believe he is on the premises;
                                          17


              (5) there is a strong likelihood of escape if not apprehended;
       and
              (6) the entry, though not consented to, is peaceable.

State v. Luloff, 325 N.W.2d 103, 105 (Iowa 1982).

       The State acknowledges “the situation presented here does not fit perfectly

into the Luloff factors.” Still, the State contends the record supports a finding of

exigent circumstances because fourteen-year-old D.B. had been “transient” for

several months, was not enrolled in the Newton schools, and was “known to be

drinking and traveling to a distant part of the state with older men.” While those

circumstances are indeed concerning, they are not exigent. See Exigent, Black’s

Law Dictionary (10th ed. 2014) (“[r]equiring immediate action or aid, urgent”).

       When viewed in its totality, the record here does not support the district

court’s finding of exigent circumstances. The district court focused on Carre’s

description of D.B. as “skittish” to presume he was a “flight risk.” But as the district

court recognized, Officer Hansen did not know if D.B. was still present in the home

when he knocked on the front door. And the officer had no information that D.B.

faced imminent danger if he was still inside the home or, conversely, that he faced

imminent danger if he left the home. This situation was not akin to a suspect who

committed a felony offense and would likely escape if not apprehended. See

Jones, 274 N.W.2d at 276. Here, a sister expressed concern her teenage brother

was “on his own” and making bad choices. The officer originally diverted her

concerns to DHS.

       DHS learned from Carre that D.B. was present in her home and that she

would try to keep him there. Dispatched to that house, the officer knocked on the

door. When an occupant, who appeared to be in his teens answered, the officer
                                         18


did not ask for Carre so that she could confirm D.B.’s presence in her home.

Instead, based on that teenager’s body language, the officer felt compelled to walk

into the house without consent.        That situation did not amount to exigent

circumstances.

       Both the Fourth Amendment and article I, section 8 draw a “firm line at the

entrance to the house.” See Watts, 801 N.W.2d at 852 (quoting Payton v. New

York, 445 U.S. 573, 590 (1980)). Without exigent circumstances, an officer may

not cross that threshold without a warrant. Id. Here, the State failed to show

specific, articulable grounds to support a finding of exigent circumstances to justify

Officer Hansen’s entry.

       Because the State did not establish an exception to the warrant requirement

justifying the officer’s entry, all evidence discovered in Carre’s home must be

suppressed. See Luloff, 325 N.W.2d at 106 (“Information gained during the illegal

entry led to the discovery of evidence that formed the basis for the search warrant.

The exclusionary rule bars the use of both evidence directly seized in an illegal

search and evidence discovered indirectly through the use of evidence or

information gained in the illegal search.”). We reverse the suppression ruling and

remand for further proceedings consistent with this opinion.

       REVERSED AND REMANDED.

       Bower, C.J., and Mullins, J., concur; May, J., concurs specially; and Greer,

J., partially dissents.
                                           19


MAY, Judge (specially concurring).

       I agree we must reverse because (1) Officer Hansen entered a home

without a warrant and (2) the State failed to prove any recognized exception to the

warrant requirement. I write separately to mention two points, both relating to the

community-caretaking exception.

       First, the majority suggests Officer Hansen’s motive for entering the home

was to investigate crime rather than to engage in community caretaking.                 I

respectfully disagree. Instead, I accept the district court’s conclusion that Officer

Hansen’s “sole motivation in entering the defendants’ residence was to find [D.B.,]

a runaway child who was reportedly engaged in dangerous behavior and who was

prone to evade authorities.” This view finds support in the hearing transcript.9 And,

importantly, it was the conclusion of the suppression judge, who had the advantage

of seeing and hearing Officer Hansen testify in person. See State v. Vance, 790

N.W.2d 775, 780 (Iowa 2010) (noting “[w]e give deference to the district court’s

findings of fact due to its ability to assess the credibility of the witnesses” including

factual findings made following suppression hearings).


9 According to the transcript, Officer Hansen testified as follows:
               Q. Officer Hansen, it’s true that at this time you made the
       decision to enter the house without a warrant, is that correct? A. Yes.
               Q. Can you articulate for the court at this time why you
       followed the teenager into the home? A. I did not know if [the
       teenager who had answered the door and then walked away] was
       actually [D.B.], and I did not want that [teenager] running out the book
       [sic] door.
       Although Officer Hansen also used the verb “investigate” when explaining
his reasons for entering the home, I read those comments to mean the officer was
gaining more information relating to D.B.’s situation, not investigating crime. Cf.
United States v. Quezada, 448 F.3d 1005, 1008 (8th Cir. 2006) (applying the
community-caretaker exception when a deputy “entered the apartment to
investigate a possible emergency situation” (emphasis added)).
                                           20


         Second, the dissent suggests “the public need and interest outweigh[ed] the

intrusion upon the privacy of the citizen” and, therefore, justified Officer Hansen’s

entry of the home. State v. Crawford, 659 N.W.2d 537, 543 (Iowa 2003). I

respectfully disagree.

         The word “home” deserves emphasis. Unlike many community-caretaking

cases, this one does not involve an automobile in a public area. Rather, this case

is about a home. And, as Justice Scalia put it, “when it comes to the Fourth

Amendment, the home is first among equals.” Florida v. Jardines, 569 U.S. 1, 6

(2013). “At the Amendment’s ‘very core’ stands ‘the right of a [person] to retreat

into [their] own home and there be free from unreasonable governmental

intrusion.’” Id. (citation omitted). Indeed, as the majority notes, “warrantless

invasion of the home was the ‘chief evil’ the Fourth Amendment and article I,

section 8 each sought to address.” State v. Kern, 831 N.W.2d 149, 164 (Iowa

2013).

         So when a police officer walks into a citizen’s home without a warrant or

invitation10 or even permission, that entry constitutes a substantial “intrusion upon

the privacy of the citizen.” Crawford, 659 N.W.2d at 543.

         But did the “public need and interest” justify that kind of intrusion? See id.

Certainly there are cases when it could. “A police officer may enter a residence

without a warrant as a community caretaker where the officer has a reasonable

belief that an emergency exists requiring his or her attention.” Quezada, 448 F.3d



10Although Carre had contacted the department of human services to let them
know D.H. was at the home, neither she nor Putz contacted the police. Certainly,
neither Carre nor Putz asked the police to walk into their home.
                                         21


at 1007 (emphasis added). As I read the record, though, I do not believe that was

the situation here. Instead, the record supports the suppression judge’s finding

that:

        Even though Officer Hansen had been dispatched to perform the
        emergency removal of a minor, the State has failed to show that it
        was reasonable for Officer Hansen to believe that an emergency
        existed. At the time he knocked on the front door, he did not know if
        [D.H.] was still present in the home, or have any knowledge that
        showed [D.H.] was at risk for death or bodily injury.

        So, like the district court and the majority, I conclude the community-

caretaking exception does not apply.
                                         22


GREER, Judge (concurring in part and dissenting in part).

       I respectfully dissent in part. We must define the parameters of a police

officer’s warrantless entry into a home for the pure motive of retrieving a reported

runaway juvenile. While I recognize the sanctity of privacy in the home, here we

must balance that right against a police officer’s emergency directive from the Iowa

Department of Human Services (DHS) to locate an at-risk, fourteen-year-old child

and bring him to a safe environment. Or to put it more simply, can a police officer

rely upon another state agency’s emergency determination as a reasonable basis

to enter a home without requiring a separate full emergency analysis by the

entering officer? To address the issues, the State points to exceptions to the

warrant requirement that supported the officer’s actions: probable cause coupled

with exigent circumstances and the community-caretaking exception. In the end,

Carre argues the both the warrantless entry into her home and the later search for

drugs were unconstitutional.

       I agree with the majority that there was not probable cause with exigent

circumstances to support the warrantless entry. Officer Hansen did not have

probable cause to believe a crime had been committed or that a crime would be

found when he entered the house even though the exigent circumstance—risk of

the subject’s escape—was a valid concern. State v. Watts, 801 N.W.2d 845, 851

(Iowa 2011) (“Exigent circumstances sufficient to justify a search and seizure

without a warrant usually include . . . risk of the subject’s escape . . . .” (quoting

State v. Jackson, 210 N.W.2d 537, 540 (Iowa 1973)); see also State v. Ahern, 227

N.W.2d 164, 167–68 (Iowa 1975) (noting that circumstances involving the
                                          23


apprehension of a runaway child could be a contributing factor in creating exigent

circumstances).

       But the State also argues the community-caretaking exception to the

warrant requirement applies here and justifies the warrantless entry. Because this

limited factual situation involves the officer’s sole motive of retrieving a child as

opposed to investigating a crime, I would apply the community-caretaking

exception. For that reason, I respectfully dissent in part and would affirm the

suppression ruling on that basis.

       “[L]ocal police officers . . . frequently ‘engage in what, for want of a better

term, may be described as community caretaking functions, totally divorced from

the detection, investigation, or acquisition of evidence relating to the violation of a

criminal statute.’” State v. Crawford, 659 N.W.2d 537, 541 (Iowa 2003) (quoting

Cady v. Dombrowski, 413 U.S. 433, 441 (1973)). “[W]hen in the performance of

such duties they come upon evidence of crime, it does not violate the Fourth

Amendment to gather it for purposes of preparing a criminal prosecution.” State

v. Moore, 609 N.W.2d 502, 504 (Iowa 2000). The Iowa Supreme Court has also

adopted the community-caretaking exception under the Iowa Constitution. See,

e.g., State v. Coffman, 914 N.W.2d 240, 254 (Iowa 2018) (discussing the

community-caretaking exception under article I, section 8).

       “[T]he community caretaking exception encompasses three separate

doctrines:   (1)    the    emergency      aid    doctrine,   (2)    the    automobile

impoundment/inventory doctrine, and (3) the ‘public servant’ exception noted in

Cady.” Crawford, 659 N.W.2d at 541. Only the emergency-aid and public-servant

doctrines conceivably apply here. I recognize that the State mainly addressed the
                                          24


emergency-aid doctrine of the community-caretaking exception as opposed to the

public-servant doctrine.    Yet they are closely related and analytically similar.

Coffman, 914 N.W.2d at 244–45 (“The emergency-aid and public-servant

doctrines are closely related.”). For that reason, I will consider the officer’s conduct

with both doctrines in mind.

       The difference between the emergency-aid and public-servant doctrines

been described as follows,

       [O]nly a narrow distinction separates the emergency aid doctrine
       from the public servant exception. Under the emergency aid
       doctrine, the officer has an immediate, reasonable belief that a
       serious, dangerous event is occurring. . . . [I]n contrast, the officer in
       a public servant situation might or might not believe that there is a
       difficulty requiring his general assistance. For example, an officer
       assists a motorist with a flat tire under the public servant doctrine,
       but an officer providing first aid to a person slumped over the steering
       wheel with a bleeding gash on his head acts pursuant to the
       emergency aid doctrine.

Crawford, 659 N.W.2d at 541–42 (quoting Mary E. Naumann, The Community

Caretaker Doctrine: Yet Another Fourth Amendment Exception, 26 Am. J. Crim. L.

325, 333–34 (1999) [hereinafter Naumann]).

       One author described police conduct that has been covered by the public

service doctrine in cases across the country as follows,

       The public servant exception has evolved to allow police action in
       two principal areas. First, the doctrine supports relatively minor or
       regular interactions with the police: approaching parked cars when
       the driver appears incapacitated or sick or the car is functioning
       improperly and approaching pedestrians who appear lost, in danger,
       or ill. These interactions also encompass standard police actions
       that do not involve criminal investigations, such as responding to
       citizen complaints and requests for assistance. Second, caretaking
       activities can involve more intrusive actions such as entering the
       homes of residents causing disturbances and pulling over moving
       vehicles when the driver appears to be in trouble or the car seems to
       be damaged or not operating correctly. Not all police actions,
                                         25


       however, fit neatly into even these broad categories. Generally, any
       time an officer approaches a vehicle, person, or house without a
       motivation to investigate a crime and is reasonably justified to do so
       under the circumstances, the courts are likely to find a legitimate
       restraint of liberty under the community caretaker doctrine and will
       allow a subsequent intrusion with its own justification.

Naumann, 26 Am. J. Crim. L. at 339–41 (footnotes omitted).

       To determine whether the community-caretaking exception applies, we

“require a three-step analysis: (1) was there a seizure within the meaning of the

Fourth Amendment?; (2) if so, was the police conduct bona fide community

caretaker activity?; and (3) if so, did the public need and interest outweigh the

intrusion upon the privacy of the citizen?” Crawford, 659 N.W.2d at 543.

       There is no dispute there was a seizure under the Fourth Amendment and

article I, section 8. Id. (“Implicit in any community caretaking case is the fact that

there has been a seizure within the meaning of the Fourth Amendment. Otherwise

there would be no need to apply a community caretaking exception.”). Our inquiry

focuses on whether Officer Hansen’s conduct was a bona fide community-

caretaking activity and whether the public interest outweighed the intrusion into

Carre’s privacy. “Every community caretaking case must be assessed according

to its own unique set of facts and circumstances.” State v. Kurth, 813 N.W.2d 270,

277 (Iowa 2012).

       I. Bona Fide Community-Caretaking Activity.

       The majority concedes Officer Hansen arrived at the residence to conduct

bona fide caretaking activity. I agree. But our conflict comes in the analysis of the

officer’s conduct once he crossed the threshold into the home.
                                         26


       To determine whether there was a bona fide community-caretaking activity

under the Fourth Amendment, we will consider whether “the facts available to the

officer at the time of the [seizure] would lead a reasonable person to believe that

the action taken by the officer was appropriate.” Coffman, 914 N.W.2d at 252–53

(quoting State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004)). Carre has raised an

article I, section 8 claim as well. To establish the community-caretaking exception

applies under the Iowa Constitution, the State must “prove both that the objective

facts satisfy the standards for community caretaking and that the officer

subjectively intended to engage in community caretaking.” Coffman, 914 N.W.2d

at 257–58.

       Officer Hansen went to the house at DHS’s request to conduct the

emergency removal of an at-risk child. The child had been missing for several

months, living in different places, engaging in illegal behavior (drinking alcohol),

and leaving the general area with older adult males.          Officer Hansen had a

reasonable belief the child was in the home because Carre had notified DHS the

child was there. He had also spoken to the child’s sister, who described the child’s

risky behaviors, and he knew that the child was “skittish.”

       When the officer arrived at the home, he was ignorant of the presence of

marijuana.   The officer was greeted at the front door by a young man, who

appeared to be between fifteen and eighteen years old, who did not respond to the

officer’s inquiries and walked away, leaving the door open. At that point, the officer

did not know what D.B. looked like, did not know that D.B.’s brother would be at

the home, and was not sure if the young man he was talking to was D.B. The

officer found the young man’s actions “odd,” and while the young man did not
                                         27


appear to be a safety concern, the officer testified, “I read the body language of

the individual I was speaking with, and I knew something was not right[,]” and the

officer “felt something was going on that required me to follow him.” The officer

believed that if this person was D.B., he may try to flee out the back of the house.

       The majority, focusing on the exchange between the unknown young male

and the officer at the front door, finds Officer Hansen’s conduct switched from

caretaking to investigating once he entered the home. I disagree and conclude

the caretaking function continued until he located D.B., at which point he smelled

marijuana.

       The totality of the circumstances support a bona fide community-caretaking

mission in the officer’s entry into the home. The officer’s only purpose in going to

the house was to find D.B. The specific, articulable facts available to the officer

when he entered the home were: (1) the sister’s concerns about her young brother

prompting a DHS investigation; (2) Carre describing the juvenile as “skittish”;

(3) allegations the juvenile engaged in harmful behavior including drinking, which

could affect his safety or the safety of the public; (4) that after a child protection

worker investigated the child’s situation, DHS requested emergency removal;11

and (5) that the juvenile had been missing for a few months with previous behaviors



11
   Officer Hansen testified he believed the purpose of an emergency law
enforcement removal was to return a child to a safe environment and meant that
the child was in danger. Officers should be commended for such caretaking efforts
as opposed to ignoring a DHS emergency directive. State v. Carlson, 548 N.W.2d
138, 143 (Iowa 1996) (noting that officers’ actions in entering a home to locate
missing person was “model police conduct, deserving of commendation, not
condemnation. Although the public cannot always demand, or even expect, model
police conduct, it would doubtlessly have been surprised—and disappointed—if
the officers had done less.”).
                                         28


of going to an unknown location in Sioux City with adults.12 The risk of flight and

the allegations of behavior potentially dangerous to the minor’s health are both

objective and subjective considerations weighed by this officer.

       Helping DHS locate children in need fits the peg of a community-caretaking

role. See State v. Kern, 831 N.W2d 149, 173–74 (Iowa 2013) (“The caretaking by

the police in accompanying the DHS officer to Kern’s home ended when the DHS

officer and the police officers removed the children from the home.”); see also

United States v. Quezada, 448 F.3d 1005, 1008 (8th Cir. 2006) (concluding that

an officer’s entry into a home fell under the community-caretaking exception

because the officer’s observations of an entry door that easily pushed open, the

television on, and no answer to officer’s inquires supported reasonable belief

someone might be inside requiring aid). Reliance on an investigating agency’s

determination of emergency must be given more weight under these particular

facts. Officer Hansen entered the home with the sole purpose of finding D.B. He

continued in this community-caretaking function until he located the child. It was

at the moment he located D.B. that he smelled marijuana, which changed the

officer’s function from one of community caretaking to one of investigation of a

crime. For all of these reasons, the officer’s actions in entering the home to locate

the missing juvenile were bona fide community-caretaking activities.




12
  No one from DHS testified at the suppression hearing, and we are without the
benefit of knowing all of the information DHS had that necessitated an emergency
removal of the juvenile.
                                         29


       II. Balancing Public and Private Interests.

       Finally, we must consider whether the officer’s actions were reasonable “by

balancing the public need and interest furthered by the police conduct against the

degree and nature of the intrusion upon the privacy of the citizen.” Crawford, 659

N.W.2d at 542–43. “[T]he fact that the protection of the public might, in the

abstract, have been accomplished by ‘less intrusive’ means does not, by itself,

render the search unreasonable.” Id. at 441 (quoting Cady, 413 U.S. at 447).

       “Iowans expect law enforcement on patrol to offer a helping hand.”

Coffman, 914 N.W2d at 258. Likewise, Iowans expect those same officers to

protect and provide a safe environment to children, especially at-risk children. The

public interest in ensuring the safety of juveniles and preventing them from

engaging in criminal behavior that could endanger them or the public is significant

and worth protecting as a pure community-caretaking effort.

       Under the circumstances here, the public need to conduct an emergency

removal of a runaway child to return the child to a safe environment is a public

need and interest that outweighs the intrusion to Carre. That the officer could have

chosen to take a different action does not render his actions unreasonable. And

when determining no “emergency” existed, while the suppression judge opined

that as the officer knocked on the front door, he had no knowledge if the child was

present in the home or if the child was at risk for death or bodily injury, it is the

totality of circumstances immediately facing an officer, and not magic words, that

should guide our review.

       The majority raises a concern a police officer might use his or her caretaking

responsibilities as a pretext for entering a residence. As our supreme court noted,
                                          30

there is a lack of case authority to help clarify the scope of this doctrine. See Kurth,

813 N.W.2d at 273–74. But if narrowed to the specific facts of this case, where

both the objective and subjective facts establish that the officer is only operating

for the genuine public interest and not involved in the investigation of a crime, no

abuse would occur. When directed by DHS and the homeowner to retrieve a

missing juvenile, one could argue it would be poor police work to stand at the door

and allow the young juvenile to flee out the back.

       As a result, I would find that the officer’s entry into the home retrieve a

missing juvenile falls under the community-caretaking exception under both United

States and Iowa Constitutions. For that reason, I would affirm on this issue.